Title: To John Adams from C. W. F. Dumas, 19 November 1782
From: Dumas, C. W. F.
To: Adams, John


at the Hague Nov. 19th. 1782.
Honoured and Dear Sir,

Yr. Excy. will see by the inclosed Letter for Mr. Livingston, what we are doing here. After having perused it you will be so Kind as to close and send it under cover to our worthy friend, Mr. Barclay at l’Orient, to be forwarded from thence by the 1st. opportunity.— The other Letter, from Nantes, I’ve found at my return here from Dort.
I am just now confidently told, that the business of peace goes backward at Paris, because the British won’t consent in the absolute Liberty of Navigation.
Respect and honour, Sir, due to your private and personal As well as public character, and our own conscience, com̃and us, tho’ repugnantly, to tell you roundly between us, that Yr. servant Jb. is a very bad and dangerous one. Mrs. Dumas, under whose watchfull eye the conduct of yr. servants passes every day, found him out very early; and her just Suspicions about him have turned successively into compleat proofs, which we have in our hands from people that no more either to fear or to hope from him. Rough and awkward in appearence, he is a conceited hypocrite, Sly and subtle to get what he aims at. He is a cunning fellow, a true Knave, Knowing perfectly well when it is proper for him to creep, and when to be daring and impudent. He has whored in every corner of yr. house with yr. female servants, and swilled with Jn: and others, not only for his lust, but also to make them subservient to his Knaveries— He has pretexted yr. respectable name and orders, Sir, to get horses for carrying yr. dispatches to Delft, run as far as Rotterdam, and came back with the horse nearly Killed. What he did there is unknown.— To extort if possible from the owner of yr. horses 6 Ducats, he threatened him to witness against him before the Magistrate for having unlawfully let his horses to yr. Excy.— These are facts of which we have signed and witnessed Depositions, and after which we think it needless to quote a great many of others daily observed by Mrs. Dumas.— In short, there is not the least doubt with us, that he will be ready to do every thing for money, of which he is passionately fond, and of which he has but lately been observed to have a great deal; and being asked by Mrs. Dumas how he came at, he answered that he had got it and much more (800 gilders was his saying) in the service of his late Master. We are sorry to trouble yr. Excy. with such disagreeable stuff; but we must be utterly undeserving yr. trust & esteem, if we did conceal from you the danger, as great at least abroad as here (where he was and would be continually busy to spoil every right measure of Mrs. Dumas for keeping all your servants and household in good & decent order) of Keeping and trusting such a corrupt & bad fellow. He has been observed dictating to one of his acquaintances here a memorial of several old pretended expences, amounting to a considerable sum, which he intends to present to yr. Excy. for paiment, opportuns tempore captando.
I have but a moment left, to profess myself with great respect Sir Yr. Exc. / most humble & obedt. servt.
Dumas

